Exhibit 10.21 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of December 1, 2014,
between Twinlab Consolidation Corporation, a Delaware Corporation (the
“Company”) and Glenn Wolfson (“Executive”).

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company pursuant to the terms of this Agreement effective as of
December 1, 2014 (the “Effective Date”) on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1.             Position, Duties, and Office Location.

 

(a)                The Company shall employ Executive, and Executive hereby
accepts employment with the Company, as the Company’s Chief Administrative
Officer. This full-time position and employment pursuant to this Agreement will
commence on the Effective Date. In this position, Executive shall report to the
Company’s Chief Executive Officer, and shall render such services and have such
duties and responsibilities in connection with the business of the Company (and,
from time to time if and as applicable, its Affiliates) as are consistent with
Executive’s position and as the Company’s Chief Executive Officer (the “CEO”) or
other authorized executive may otherwise direct from time to time.

 

(b)               Initially, Executive will be based primarily out of
Executive’s home office as well as working from time to time out of the
Company’s offices in New York, NY and American Fork, UT. Executive understands,
acknowledges and agrees that (i) from time to time or temporarily, Executive may
be required to (and shall) travel to, attend meetings at, and work at or from
other offices of the Company or its Affiliates including new offices the Company
or its Affiliates may open in Florida or elsewhere, and (ii) such travel,
attendance and work requirements shall not constitute a material change in the
geographic location at which Executive provides services to the Company for
purposes of Section 6(d) below. Executive further understands, acknowledges and
agrees that the Company is contemplating implementation of a transition plan
pursuant to which it may relocate its main offices to Florida (or such other
location as the Company may otherwise decide) and that various functions,
positions, personnel and employment may be transferred to such location over
time which may include transferring/relocating Executive’s position, duties and
primary office location to such main office of the Company (or other location)
during Executive’s employment. The Company shall pay for Executive’s reasonable,
pre-approved moving expenses in connection with such a relocation in accordance
with the Company’s relocation policy, which will be provided to Executive within
45 days of the Effective Date hereof. Executive has accepted employment with the
understanding that Executive’s relocation to the Company’s new corporate
headquarters will likely be required, Executive consents to the requirement of
relocation to the Company’s new corporate headquarters, and, accordingly, any
such initial required relocation would not constitute a Good Reason condition
under Section 6(d) hereof.

 



1

 

 

(c)                Executive will be loyal to the Company and its Affiliates
during Executive’s employment and devote Executive’s full-time business efforts
and attention to Executive’s employment with the Company and the business and
affairs of the Company and its Affiliates. Except as set forth on Schedule I to
this Agreement, during Executive’s period of employment with the Company,
Executive shall not serve as an officer or director of, or otherwise perform
services for compensation for, any entity other than the Company or its
Affiliates without the prior written consent of the Company’s CEO (not to be
unreasonably withheld); provided that Executive may serve as an officer or
director of, or otherwise participate in, civic, educational, social, charitable
and religious organizations so long as such activities do not interfere with
Executive’s employment obligations, performance and/or duties to the Company and
(if applicable) any of its Affiliates .

 

2.             Base Salary. During Executive’s employment and for all services
performed (including whether for or for the benefit of the Company or any
Affiliate), Executive shall be paid an initial base salary based on an
annualized rate of Three Hundred Fifty Thousand Dollars And Four Cents
($350,000.04) per year. Executive’s base salary shall be paid in accordance with
the Company’s normal payroll practices, currently bi-weekly pay periods, and
from which the Company shall withhold taxes in accordance with applicable
regulations. Executive’s base salary will be subject to annual review and
adjustment by the Company, provided that, unless otherwise mutually agreed by
the parties in writing, any increase in Executive’s base salary shall not serve
to limit or reduce any other obligation to Executive under this Agreement. The
base salary in effect at any given time is referred to herein as “Base Salary.”

 

3.             Incentive Compensation.

 

(a)                Bonus Programs. With respect to Executive’s employment for
the remainder of fiscal year 2014, Executive will be eligible to receive a
discretionary cash bonus if, as and in such amount (if any) as determined by the
Company in its sole discretion. With respect to each fiscal year after 2014,
Executive will be eligible to participate in any performance-based bonus program
that the Company provides for all or most of its similarly situated key
executives at a bonus level commensurate with Executive’s position in the
Company as determined by the Company in accordance with the terms of the
applicable bonus program. Executive’s target annual bonus under such program
shall be fifty percent (50%) of Executive’s Base Salary for the year to which
the given bonus relates (the “Target Annual Bonus”). The actual amount of the
annual bonus for a given year will be determined by the Company pursuant to the
applicable program and the attainment of applicable Company (including, if and
as applicable, Affiliates’) and/or individual performance metrics and may be
between 0% and 100% of the Executive’s Base Salary for the given year to which
the bonus relates. The metrics upon which any performance-based bonus and bonus
program are based (which may include qualitative and/or quantitative Company
and/or individual performance metrics) and corresponding bonus levels shall be
reviewed and may be modified and set annually by the Company in its sole
discretion and subject to and commensurate with the Board’s approval of the
annual operations budget for the Company. In all instances, to earn and be
entitled to payment of any bonus, Executive must be employed in good standing by
the Company on the day such bonus is paid. Annual bonuses (if any) will be
payable in a single lump-sum in cash between January 1 and March 15 of the year
following the fiscal year to which such bonus relates. At whatever time paid,
any bonus paid to Executive will be paid, less any required taxes and
withholding in accordance with applicable regulations.

 



2

 

 

(b)               Equity Awards. Executive shall be eligible to participate in
the Company’s equity incentive or similar plan(s) or program(s) as and when
implemented and maintained by the Company (or the Company’s parent, Twinlab
Consolidated Holdings, Inc. (“Parent”), under which employees of the Company are
eligible to participate); and will be eligible to receive from time-to-time
long-term equity incentive grants, including, stock options, restricted stock or
other stock-based awards, as determined in the discretion of the Compensation
Committee of the Board (if any) or the Board (if there is no Compensation
Committee) of the Company (or Parent, as the case may be) and subject to any
applicable performance metrics and/or budgetary or other business
considerations, in accordance with the terms and conditions of the applicable
plan(s). Any such equity incentive awards shall be granted in accordance with
the applicable plan(s) as then in effect; will be evidenced by an award
agreement issued under the applicable plan; and shall be subject to and governed
by the terms and conditions of the applicable plan(s) and award agreement(s) for
all purposes (including, without limitation with respect to vesting and the
effect and consequences of any termination of Executive’s employment or service
relationship with the Company). The Company is currently in the process of
developing an equity incentive plan under which most employees of the Company
will be eligible to receive grants of Restricted Stock Units (“RSU’s”) of
Parent. Subject to implementation of such plan, Executive shall be awarded a
grant of one million (1,000,000) RSU’s which grant/RSU’s (including Executive’s
and the Company’s rights and obligations with respect thereto, the vesting
schedule and requirements, forfeitures, repurchase rights and limitations, and
the like) will be as set forth in and subject to the terms and conditions of the
applicable equity incentive plan and/or formal, written grant agreement, such
terms and conditions to be determined by the Company in its sole discretion. 
Without limiting the foregoing, the vesting schedule of such grant will be not
less than four years.

 

4.             Benefits. As a full-time employee, Executive will be eligible to
participate in the Company’s or its Affiliates’ (as applicable) comprehensive
benefits plans and programs available to employees generally, subject to the
terms and conditions (including eligibility criteria) of such plans and
programs. The specific terms of all benefit plans and programs are as set out in
applicable policy statements, program or plan documents, and/or insurance
policies, and are subject to change at any time in the Company’s or its
applicable Affiliate’s sole discretion. Notwithstanding the foregoing, Executive
will not be eligible or entitled to participate in any plan, program or practice
(if any) providing for payment of severance or separation pay (or similar pay or
benefit) to employees whose employment is terminated; and any severance or
similar pay or benefits to which Executive is or may be entitled in connection
with any termination of employment will be determined under the terms of this
Agreement. Executive will be entitled to up to twenty (20) paid-time-off (PTO)
days per full calendar year (pro rata for any partial years), subject to the
terms of the Company’s PTO policy. It is understood and agreed that (and
notwithstanding anything to the contrary in the Company’s PTO policy)
Executive’s annual PTO allotment does not accrue and, unless otherwise required
by applicable law, Executive may not rollover any unused PTO remaining at the
end of one calendar year into the next calendar year and Executive will not be
paid for any unused PTO days remaining at the end of a given year. Executive
will be paid for any unused PTO for the then current calendar year during which
Executive’s employment terminates. In addition, the Company will reimburse
Executive for Executive’s COBRA premium costs (including the 2% administration
fee) for the month of December 2014 (the period between the Effective Date and
when Executive will be eligible to join the Company’s health benefit plan).

 



3

 

 

5.             Business Expenses. Executive will be reimbursed for reasonable
business expenses incurred during Executive’s employment, including pre-approved
business related travel expenses, in accordance with the Company’s business
expense policy and subject to documentation (and any other) requirements as
provided in that policy.

 

6.             At-Will Employment; Termination of Employment. Executive’s
employment relationship with the Company shall be at-will and is thus subject to
termination by Executive or the Company at any time for any reason or no reason,
with or without cause; provided, however, that if the Company terminates
Executive’s employment without Cause at any time (pursuant to Section 6(b)
below) or if Executive terminates Executive’s employment for “Good Reason” (as
defined in and under Section 6(c) below), during the term of this Agreement,
Executive will be eligible for the “Severance Pay” as provided for in and
subject to Sections 7(b) and 7(c) of this Agreement. The date on which any
termination (for whatever reason, and whether terminated by Executive or the
Company) is effective is referred to herein as the “Termination Date.”

 

(a)                Termination Due to Executive’s Death. Executive’s employment
hereunder shall terminate effective immediately upon Executive’s death.
Termination by virtue of Executive’s death pursuant to this Section 6(a) shall
not be deemed to be a “termination without Cause” under Section 6(c) below, and
therefore, shall not entitle Executive to Severance Pay under Section 7(b)
hereof.

 

(b)               Termination by the Company for Cause. The Company may
terminate Executive’s employment hereunder for Cause effective upon notice
(which may be with immediate effect, subject to any applicable cure period
provided below). For purposes of this Agreement, “Cause” shall mean termination
for any of the following reasons: (i) Executive’s indictment for, conviction
for, or plea of “guilty” or “no contest” to any crime (whether or not involving
the Company or any of its Affiliates) constituting any felony or constituting a
misdemeanor involving moral turpitude or fraud in the jurisdiction involved;
(ii) an act by Executive of physical violence causing bodily harm to another
person on Company or Company Affiliate property or off Company or Company
Affiliate property but in the performance of Executive’s duties as a Company
employee; (iii) Executive’s reporting to work under the influence of alcohol or
a controlled substance (except prescription drugs used as prescribed); (iv)
Executive’s gross neglect or misconduct in the performance of Executive’s
duties, or willful failure or refusal to perform Executive’s duties; (v) conduct
by Executive which is materially injurious or materially damaging to the Company
and/or any of its Affiliates or the reputation of the Company and/or any of its
Affiliates; (vi) a material violation by Executive of this Agreement or the
Company’s or its Affiliates’ policies which (if curable) is not cured to the
reasonable satisfaction of the CEO within fifteen (15) days after written notice
thereof to Executive; or (vii) Executive’s inability to substantially perform
Executive’s essential job duties (with or without reasonable accommodation) for
a continuous period of 90 days or for 120 days (which need not be continuous) in
any 12 month period due to physical or mental disability.

 



4

 

 

(c)                Termination by the Company without Cause. The Company may
terminate Executive’s employment hereunder at any time without Cause (which may
be effective immediately upon notice or upon such other date as may be set in
such notice). Any termination by the Company of Executive’s employment under
this Agreement which is not due to Executive’s death under Section 6(a) or which
does not constitute a termination for Cause under Section 6(b) shall be deemed a
termination without Cause.

 

(d)               Termination by Executive. Executive may terminate Executive’s
employment at any time for any reason, including but not limited to for Good
Reason. A termination by Executive other than for Good Reason will be effective
upon such date set forth in a written notice to the Company; provided, however,
the Company may accelerate the effective date of such termination by Executive
to any earlier date after receiving such notice (and such acceleration shall not
constitute a termination by the Company without Cause for any purpose). For
purposes of this Agreement, “Good Reason” shall mean that Executive has complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events without Executive’s consent: (i) a material
diminution in Executive’s Base Salary, except for a proportional reduction
pursuant to a Company-wide reduction of all executive salaries due to economic
conditions; (ii) a material diminution in Executive’s authority, duties or
responsibilities; (iii) a material change in the geographic location at which
Executive provides services to the Company; or (iv) any other action or inaction
that constitutes a material breach of this Agreement by the Company.

 

In order for Executive to terminate Executive’s employment for “Good Reason,”
Executive must first notify either the Company’s CEO or the Company’s Chief
Legal Officer in writing of the specific act or omission constituting a “Good
Reason” condition within a period not to exceed sixty (60) days of the initial
existence or occurrence of the condition, upon the notice of which the Company
shall have thirty (30) days to remedy the condition (the “Cure Period”). If the
Company does not remedy or otherwise correct the condition noticed within the
thirty (30) day period, Executive may resign/terminate Executive’s employment
for “Good Reason” by written notice delivered to either the Company’s CEO or the
Company’s Chief Legal Officer within the following thirty (30) days after the
end of the Cure Period. If the Company cures the Good Reason condition during
the Cure Period, Good Reason shall be deemed not to have occurred. The foregoing
procedure in this paragraph is referred to in this Agreement as the “Good Reason
Process.”

 

7.             Compensation Upon Termination.

 

(a)                Termination in General. If Executive’s employment with the
Company is terminated for any reason (whether by the Company or Executive), then
Executive (or his authorized representative or estate, if applicable) shall be
entitled to: (i) any Base Salary earned through the Termination Date, payout of
any remaining unused PTO for the year during which the Termination Date occurs
(subject to and in accordance with Section 4 of this Agreement), and any unpaid
expense reimbursements through the Termination Date (subject to and in
accordance with Section 5 of this Agreement), to be paid on or before the time
required by law but in no event more than 30 days after the effective date of
such termination; and (ii) any vested benefits Executive may have accrued under
any employee benefit plan (including any Company or Company Affiliate’s
qualified retirement plan or other written benefit plan applicable to Executive)
through the Termination Date, which vested benefits will be paid and/or provided
in accordance with the terms of such employee benefit plans (collectively, the
“Vested Rights”). In addition, Executive and Executive’s qualified
beneficiaries, if participating in the Company’s or its Affiliate’s group health
insurance plan immediately before the Termination Date, shall be entitled to
elect continuation coverage at Executive’s sole expense under the federal law
known as COBRA or similar state law (if applicable), in accordance with and
subject to the terms, conditions and requirements of such applicable law.

 



5

 

 

(b)               Termination by the Company Without Cause or by the Executive
For Good Reason. If the Company terminates Executive’s employment without Cause
as provided in and under Section 6(c) or if Executive resigns/terminates
Executive’s employment for “Good Reason” under Section 6(d), then (1) Executive
will be entitled to his Vested Rights (and any COBRA rights under applicable
law); and (2) in addition, and subject to the conditions set forth in Section
7(d) below, the Company will provide the following (collectively, the “Severance
Pay”):

 

(i)                 the Company will pay Executive an amount equal to
continuation of Executive’s Base Salary (at the rate last in effect) for:

 

(A)             twenty-six (26) weeks, if the effective date of such termination
of employment is not within the six (6) month period immediately after the
occurrence of the first event constituting a Change in Control; or

 

(B)              fifty-two (52) weeks, if the effective date of such termination
of employment is within the six (6) month period immediately after the first
event constituting a Change in Control;

 

and

 

(ii)               if Executive was participating in the Company’s or its
Affiliate’s (as applicable) group health plan immediately prior to the
Termination Date and elects COBRA health continuation coverage, then the Company
shall pay to Executive a monthly cash payment for 6 months (or, if such
termination of employment is effective within six months after the first event
constituting a Change in Control, for 12 months) or Executive’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
cost of such COBRA premium for Executive (and, if applicable, Executive’s
qualified and participating dependents).

 

The amounts payable under Sections 7(b)(i) and 7(b)(ii) shall be paid in
substantially equal installments in accordance with the Company’s payroll
practice and scheduled over a period of 26 weeks (or, if such termination is
within six (6) months after the first event constituting a change of control,
over a period of 52 weeks) commencing within 60 days after the effective date of
the termination of Executive’s employment; provided, however, that if the 60-day
period begins in one calendar year and ends in a second calendar year, the
Severance Pay shall begin to be paid in the second calendar year by the last day
of such 60-day period, provided, further, that the initial payment shall include
a catch-up payment to cover amounts retroactive to the day immediately following
the effective date of the termination of Executive’s employment. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2).

 



6

 

 

In the event of Executive’s death while receiving Severance Pay, Executive’s
designated beneficiary (or, if none, Executive’s estate) will receive the
remaining Severance Pay installments.

 

(c)                Change in Control. For purposes of Section 7(b) above, a
“Change in Control” means the first event that occurs after the Effective Date
that constitutes: (i) the sale of all or substantially all of the assets of the
Parent; or (ii) if the Parent is “taken private” through a transaction or series
of transactions that results in the common stock of Parent no longer being
traded on a public exchange. Notwithstanding anything contained in this
Agreement to the contrary, in the event Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason within one (1) month
prior to the occurrence of a Change in Control but after definitive agreement
has been reached to enter a Change in Control, then Executive’s Severance Pay
eligibility under Section 7(b) (and subject to the conditions in Section 7(d))
shall be determined as if Executive’s employment terminated within the six month
period after such Change in Control.

 

(d)               Conditions to Severance Pay. For Executive to be and remain
eligible for Severance Pay, the following conditions must be met: (i) Executive
must timely sign, not revoke within any applicable revocation period, and
continue to honor a separation and general release agreement in favor of and in
a form acceptable to the Company (the “General Release Agreement”), containing,
among other provisions, (x) a general release of any and all claims that
Executive might otherwise have relating to Executive’s employment and/or the
termination of Executive’s employment, or relating to any other act, omission or
statement up to the date on which Executive executes the general release,
against the Company and its affiliated and related entities (including the
Company’s “Affiliates,” defined, individually and collectively, as other
entities controlling, controlled by or under common control with the Company)
and related persons (including the officers, executives, directors, employees,
owners, shareholders, and agents of the Company and each related entity and
Affiliate), provided that the release will not waive Executive’s Vested Rights
(as defined above), or any rights Executive may otherwise have to
indemnification under an indemnification agreement with Company, if any, or the
Company’s Articles of Incorporation or Bylaws for acts or omissions during
Executive’s employment with the Company, and (y) non-disparagement and
post-employment cooperation obligations; (ii) the General Release Agreement must
become effective and irrevocable within 60 days after the Termination Date;
(iii) Executive must resign (upon written request by Company) from all positions
with or representing the Company or any Affiliate, including but not limited to
membership on boards of directors; and (iv) Executive must comply with all
provisions of Sections 9, 10 and 12 below.

 

If Executive fails to execute such General Release Agreement in a form
acceptable to the Company before the expiration of the earlier of the time frame
specified by the Company in such form of General Release Agreement or the end of
the sixty (60) day period immediately following the Termination Date, or if
Executive after timely executing the General Release Agreement timely revokes it
(if a revocation right and period is provided thereunder), Executive shall not
be entitled to the Severance Pay. If Executive breaches any of the provisions
contained in Section(s) 9, 10 and/or 12, all payments of the Severance Pay shall
immediately cease.

 



7

 

 

(e)                Offsets to Severance Pay. Severance Pay for any week will be
reduced by (i) any disability benefits to which Executive is entitled for that
week under any disability insurance policy or program (including, but not
limited to, workers’ disability compensation); (ii) any payment due to Executive
under or by virtue of the Federal Worker Adjustment and Retraining Notification
Act or any comparable state statute or local ordinance; (iii) any unemployment
insurance compensation collected by Executive following the Termination Date
through the end of the period during which Severance Pay is payable under this
Agreement; and (iv) any amounts that Executive owes to the Company.

 

8.             Withholding and Deductions. All pay and benefits will be subject
to withholding and deductions required by law or court order. The Company may
offset any amounts Executive owes it against any amounts it owes Executive
hereunder to the extent permitted by federal, state, and local law.

 

9.             Confidentiality; Return of Property.

 

(a)                Confidential Information. Executive acknowledges that the
continued success of the Company and its Affiliates depends upon the use and
protection of a large body of confidential and proprietary information. All of
such confidential and proprietary information now existing or to be developed in
the future shall be referred to herein as “Confidential Information.”
Confidential Information will be interpreted as broadly as possible to include
all information of any sort (whether merely remembered or embodied in a tangible
or intangible form) that is (i) related to the Company’s or its Affiliates’
current or potential business and (ii) is not generally or publicly known.
Confidential Information includes, without limitation, the information,
observations and data obtained by Executive during the course of Executive’s
performance under this Agreement concerning the business and affairs of the
Company and its Affiliates and/or during any prior employment with the Company
and/or any of its predecessors, information concerning acquisition opportunities
in or reasonably related to the Company’s or its Affiliates’ business or
industry of which Executive becomes aware through Executive’s employment with
the Company, the persons or entities that are current, former or prospective
suppliers or customers of any one or more of them during Executive’s course of
performance under this Agreement, product research and development, product
formulations, and product formulation techniques and processes, as well as
development, transition and transformation plans, methodologies and methods of
doing business, all trade secrets, intellectual property, strategic, marketing
and expansion plans, including plans regarding planned and potential sales,
financial and business plans, employee lists and telephone numbers, locations of
sales representatives, new and existing programs and services, prices and terms,
customer service, support and equipment. Therefore, Executive agrees that
Executive shall only use such Confidential Information as may be required on
behalf of the Company or its Affiliates in connection with Executive’s
performance under this Agreement and solely in the best interests of the Company
and/or its Affiliates; and that Executive shall not disclose to or for the
benefit of any unauthorized person or for Executive’s use for Executive’s own
account any of such Confidential Information without the prior written consent
of the Company’s Chief Executive Officer, unless and to the extent that any
Confidential Information (i) becomes generally known to and available for use by
the public other than as a result of Executive’s acts or omissions, or (ii) is
required to be disclosed pursuant to any applicable law or court order.

 



8

 

 

(b)               Third Party Information. Executive understands that the
Company and its Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Affiliates’ part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the
Executive’s employment with the Company and thereafter, and without in any way
limiting the provisions of Section 9(a) above, Executive will only use Third
Party Information in connection with Executive’s performance under this
Agreement, will hold Third Party Information in the strictest confidence, and
will not disclose Third Party Information to anyone other than personnel of the
Company and its Affiliates who need to know such information in connection with
their work for the Company or as otherwise directed by the Company’s Chief
Executive Officer.

 

(c)                Mandatory Disclosure. In the event Executive is requested or
compelled by court order, decree, subpoena or other process or requirement of
law to disclose Confidential Information or Third Party Information, Executive
shall to the extent permissible and practicable under the circumstances provide
reasonably prompt written notice (unless such notice is prohibited by law) to
the Company of any such requirement so that the Company (or its applicable
Affiliates) may, at its option and expense, seek a protective order or other
appropriate remedy. Executive agrees to cooperate with the Company and its
Affiliates in any such proceeding, at the expense of the Company, provided that
the foregoing shall not be construed to require Executive to undertake
litigation or other legal proceedings on its own behalf. In the event that such
protective order or other remedy is not obtained, Executive agrees to furnish
only that portion of the confidential information which Executive is advised by
Executive’s own counsel should be disclosed and, at the Company’s expense, to
use reasonable efforts to obtain assurance that confidential treatment will be
accorded the information.

 

(d)               Return of Information and Property. Upon termination of
Executive’s employment, or at any other time as the Company may request in
writing, Executive agrees to deliver to the Company any and all property of the
Company or any Affiliate and any and all documents, materials, data and
information (in whatever form, whether hardcopy, electronic or otherwise, and in
whatever medium) relating to the business of the Company or any Affiliate,
including without limitation all such items that constitute or contain
Confidential Information, documents, computer files, keys, corporate credit
cards and company provided computers, automobiles or other equipment. All such
property will be returned promptly and in good condition except for normal wear.

 

10.             Ideas, Concepts, Inventions and Other Intellectual Property. All
business ideas and concepts and all inventions, improvements, developments and
other intellectual property made or conceived by Executive, either solely or in
collaboration with others, during Executive’s employment, whether or not during
working hours, and relating to the business or any aspect of the business of the
Company or any Affiliate or to any business or product the Company or any
Affiliate is actively planning to enter or develop, shall become and remain the
exclusive property of the Company (or applicable Affiliates), and the Company’s
and/or its Affiliates’ successors and assigns. Executive shall disclose promptly
in writing to the Company all such inventions, improvements, developments and
other intellectual property, and will cooperate in confirming, protecting, and
obtaining legal protection of the Company’s and its Affiliates’ ownership
rights. Executive’s commitments in this Section 10 will continue in effect after
termination of Executive’s employment as to ideas, concepts, inventions,
improvements and developments, and other intellectual property made or conceived
in whole or in part before the Termination Date. Executive represents and
warrants that except as may be described on Schedule II to this Agreement signed
separately by Executive and the Company’s CEO or Chief Legal Officer, there are
no ideas, concept, inventions, improvements, developments, or other intellectual
property that Executive invented or conceived before becoming employed by the
Company or at any time prior to the Effective Date to which Executive, or any
assignee of Executive, now claims title and that are to be excluded from this
Agreement.

 



9

 

 

11.             Non-Contravention. Executive represents and warrants that (a)
Executive is not party to or bound by any employment, non-competition,
non-solicitation, confidentiality or other agreement that purports to prohibit
or restrict Executive from engaging in employment with the Company pursuant
hereto, or using expertise that Executive possesses (other than information
constituting a trade secret or other proprietary or confidential information of
another person or entity protected under applicable law) for the benefit of the
Company or its Affiliates; and (b) that the execution, delivery, and performance
of this Agreement by Executive do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which Executive is a party or by which Executive is bound.
Without limiting the foregoing, Executive will not use in the course of
Executive’s employment, or disclose to the Company or any of its Affilaites or
its or their respective personnel, any information belonging to any other person
or entity that constitutes a trade secret of such person or entity under
applicable law or other non-public information (including such information
belonging to or obtained from a prior employer or other party) which is
otherwise lawfully protected from disclosure under applicable law or agreement.

 

12.             Non-Competition, Non-Solicitation, Conflicts. For purposes of
this Section 12, references to the “Company” shall include, individually and
collectively, the Company and its Affiliates and its/their respective successors
and assigns. Executive agrees as follows:

 

(a)                Non-Competition. Executive will not, during Executive’s
employment with the Company and for a period of twelve (12) months immediately
thereafter, (i) directly or indirectly compete with the Company, or (ii) be
employed by, perform services for, advise or assist, own any interest in or loan
or otherwise provide funds to any other business or entity that is engaged (or
seeking Executive’s services with a view to becoming engaged) in any Competitive
Business. “Competitive Business” means a business that is engaged, directly or
indirectly, in the business of developing, manufacturing, marketing (including
catalogue, mail order, internet/on-line, or other direct-to-consumer marketing),
selling and/or distributing (including wholesale distributing) herbal teas or
dietary supplements, including without limitation, vitamins, minerals, liquid
proteins, protein powders, amino acids, herbal blends, phytonutrients, enzymes,
probiotics, diet and weight loss supplements, ready-to-drink liquid supplements,
meal replacements and/or bars, and/or any other business or products engaged in
by the Company or any Affiliate or being actively developed by management of the
Company or such Affiliate. (Each of the products referenced in the preceding
sentence is referred to herein as a “Competitive Product”). The foregoing
restrictions in this Section 12(a) shall be limited to the United States, Canada
and any other foreign countries in which the Company or any Affiliate, directly
or indirectly (including, without limitation, indirectly through sales
representatives, distributors, partners, joint ventures, licensees, or the
internet/on-line) sells, offers, markets, develops, produces, manufactures,
promotes, provides, distributes, or solicits business for its products at any
time during the Executive’s employment with the Company.

 



10

 

 

(b)               Non-Solicitation. Executive will not during Executive’s
employment with the Company (and/or any Affiliate) and for a period of twelve
(12) months thereafter, directly or indirectly, (i) solicit, encourage or
induce, or attempt to solicit, encourage or induce, any employee of the Company
to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any employee thereof, (ii) hire any person
who was an employee of the Company at any time during Executive’s employment
with the Company, or (iii) (A) solicit, encourage or induce, or attempt to
solicit, encourage or induce, any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company to cease doing business
with the Company, (B) solicit, or attempt to solicit, the business or patronage
of any such customer, supplier, licensee, franchisee or other business relation
of the Company in connection with any Competitive Product, or (C) in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor, franchisee or other business relation and the Company (including,
without limitation, making any negative or disparaging statements or
communications regarding he Company). For purposes of this paragraph 12(b), the
term “employee” shall include consultants and independent contractors of the
Company.

 

(c)                Exceptions; Waiver Request.

 

(i)                 Nothing in this Section 12 prohibits Executive from being a
passive owner of not more than 2% of any class of securities of a publicly
traded entity (or any amount of any class of securities of the Company),
provided that Executive does not engage in any other activity prohibited by this
Section 12 or Section 9.

 

(ii)               Executive may submit a written request to the Company for a
waiver of some or all of the restrictions provided by this Section 12. The
Company agrees to consider such a request, but may grant or deny the request in
its absolute discretion. In the event that the Company grants any such waiver,
Executive agrees that the Company shall be released from any obligation to make
further payments of Severance Pay upon Executive’s acceptance of employment with
a Competitive Business, but that the release of such obligation shall not
otherwise modify the terms of any Separation Agreement and Release signed by
Executive in connection with the receipt of such Severance Pay (including,
without limitation, the general release of claims by Executive thereunder) and
that any such Separation Agreement and Release shall remain in full force and
effect.

 

(d)               Conflicts of Interest. During Executive’s employment,
Executive will not acquire any financial interest in, accept gifts or favors
from, or establish any relationship other than on behalf of the Company with,
any customer, supplier, distributor, or other person who does or seeks to do
business with the Company, unless Executive has disclosed the financial
interest, gift, favor, or relationship to the Company’s Chief Legal Officer in
writing and has received written approval for that activity or transaction;
provided, however, that this restriction does not apply to casual and normal
social/business relationships that do not involve exchange of money, gifts or
favors other than normal business expenditures such as lunches or event
attendance without significant cost. If any member of Executive’s family engages
or proposes to engage in any relationship or activity that would be covered by
the preceding sentence if engaged in by Executive, Executive will immediately
disclose that proposed or actual relationship or activity as provided above.

 



11

 

 

(e)                Reasonableness of Restrictions; Enforcement and Remedies.
Executive understands that the obligations, covenants and restrictions contained
in Sections 9, 10 and 12 of this Agreement are intended to protect the Company’s
interests in its Confidential Information, customer and business relationships,
goodwill, and employee training and relationships, and agrees that such
obligations and restrictions (and the scope of precluded activities, geographic
scope and duration thereof) are necessary, reasonable and appropriate for this
purpose. Executive agrees that it would be difficult to measure any damages
caused to the Company which might result from any breach by Executive of
Executive’s promises set forth in Sections 9, 10 and/or 12, that the Company
would be irreparably harmed by such breach, and that, in any event, money
damages would be an inadequate remedy for any such breach. Executive further
acknowledges and agrees that (i) without the restrictions set forth in Section
9, 10 and 12, Executive would be in a position to compete unfairly with the
Company, and (ii) Executive’s education and experience are such that the
restrictions set forth in Section 9, 10 and 12 will not interfere with
Executive’s ability to earn a livelihood. Accordingly, Executive agrees and
consents that the Company (or, for avoidance of doubt, its successors and
assigns) shall be entitled to temporary, preliminary and permanent injunctive
relief, specific performance, and/or other appropriate equitable relief (in
addition to all other remedies it may have for damages or otherwise, in law or
in equity) to restrain any such breach or threatened breach without showing or
proving any actual damage to the Company (or, if applicable, successors or
assigns) and without posting a bond or other security; and the Company (or, if
applicable, its successors and assigns) shall be entitled to an award of its
attorneys’ fees and costs incurred in enforcing any of the Executive’s
obligations and restrictions under Section 9, 10 and/or 12 of this Agreement.

 

13.             Corporate Opportunity. During Executive’s employment with the
Company, Executive shall submit to the Company’s CEO all bona fide business,
commercial and investment opportunities or offers presented to Executive or of
which Executive becomes aware which relate to the business of the Company and/or
its Affiliates at any time during such period employment (“Corporate
Opportunities”). Unless approved by the CEO, Executive shall not accept or
pursue, directly or indirectly, any Corporate Opportunities on or for
Executive’s own behalf or benefit.

 

14.             Compliance with Section 409A.

 

(a)                Anything in this Agreement to the contrary notwithstanding,
if at the time of the Executive’s separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that the Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Executive becomes entitled to under this Agreement on
account of the Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive’s separation from service, or (B) the Executive’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 



12

 

 

(b)               All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)                To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)               The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)                The Company makes no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

15.             Additional Limitation – 280G Matters.

 

(a)                Anything in this Agreement to the contrary notwithstanding,
in the event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code and the applicable regulations thereunder (the “Aggregate
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, then the Aggregate Payments shall be reduced (but not below zero) so that
the sum of all of the Aggregate Payments shall be $1.00 less than the amount at
which Executive becomes subject to the excise tax imposed by Section 4999 of the
Code; provided that such reduction shall only occur if it would result in
Executive receiving a higher After Tax Amount (as defined below) than Executive
would receive if the Aggregate Payments were not subject to such reduction.  In
such event, the Aggregate Payments shall be reduced in the following order, in
each case, in reverse chronological order beginning with the Aggregate Payments
that are to be paid the furthest in time from consummation of the transaction
that is subject to Section 280G of the Code:  (1) cash payments not subject to
Code Section 409A; (2) cash payments subject to Code Section 409A; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 



13

 

 

(b)               For purposes of this Section 15, the “After Tax Amount” means
the amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on Executive as a result of Executive’s
receipt of the Aggregate Payments.  For purposes of determining the After Tax
Amount, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

(c)                The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 15(a) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and
Executive within 15 business days of the Termination Date, if applicable, or at
such earlier time as is reasonably requested by the Company or Executive.  Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

 

16.             Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein; and each portion and provision declared to be invalid,
illegal or unenforceable (in whole or in part) by a court or arbitrator of
competent jurisdiction shall be construed, interpreted and enforced by such
court or arbitrator to be modified and apply to the fullest extent permitted by
law.

 

17.             No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

18.              Survival. Executive’s obligations under Sections 7 through 10
and 12 through 25 shall survive and continue in full force in accordance with
their terms notwithstanding the expiration or termination of the Executive’s
employment with the Company (for whatever reason and whether by the Company or
Executive).

 



14

 

 

19.             Counterparts, Electronic Signatures. This Agreement may be
executed in separate counterparts, each of which is deemed an original and all
of which taken together constitute one and the same agreement. This Agreement
may be signed by facsimile signatures or other electronic delivery of an image
file reflecting the execution of the Agreement, and if so signed or delivered
such electronic signatures shall be deemed to have the same legal effect as
delivery of an original signature and may be relied on by each party as if the
document were a manually signed original and will be binding on each party for
all purposes.

 

20.             Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior consent of the Company. This Agreement may be assigned by the
Company to any of its Affiliates or to any entity that acquires more than
fifty-percent (50%) of the voting interests in the Company or all or
substantially all of the assets of the Company. Upon and after such succession
or assignment by the Company, reference in this Agreement to the Company shall
be deemed to mean or include (as applicable) such successor or assign.

 

21.             Complete Agreement; Replacement of Prior Employment Agreement.
This Agreement, including any Schedules hereto, embodies the complete agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, whether written or oral, with respect
to such subject matter, including specifically but not limited to any prior
employment agreements between Executive and the Company’s Affiliates and/or
predecessors, including Twinlab Corporation. Without limiting the foregoing,
Executive acknowledges and agrees that, as of the Effective Date, any such prior
employment agreements is/are superseded and replaced by this Agreement and
without any liability or obligation owing to Executive (by the Company, any of
its Affiliates and/or any of its or their predecessors) under any such prior
employment agreement(s).

 

22.             Amendments and Waivers. This Agreement cannot be amended, and
the obligations under this Agreement cannot be waived, unless the amendment or
waiver is agreed to in writing by Executive and the Company’s CEO, and no course
of conduct or failure or delay to enforce or exercise any rights under this
Agreement (including, but not limited to, the Company’s right to terminate
Executive for Cause) shall affect the validity, binding effect or enforceability
of this Agreement or be deemed to be a waiver or implied waiver of any provision
of this Agreement.

 



15

 

 

23.             Arbitration. Any dispute or controversy between the parties
hereto, whether during the employment term or thereafter, including without
limitation, any and all matters relating to this Agreement, Executive’s
employment with the Company and/or the cessation thereof, and all matters
arising under any federal, state, or local statute, rule or regulation, or
principle of contract law or common law, including but not limited to any
medical leave statutes, wage payment statutes, employment discrimination
statutes, employee benefit statutes, and any other equivalent federal, state, or
local statute, will be settled by arbitration administered by the American
Arbitration Association (“AAA”) in New York, New York or, in the event the
Company’s primary offices have relocated to Florida then in the city and state
of such relocation. The arbitration will be conducted pursuant to the
arbitration rules in the AAA’s Employment Arbitration Rules and Mediation
Procedures (or their equivalent), which arbitration will be confidential, final,
and binding to the fullest extent permitted by law. There shall be one (1)
arbitrator, selected jointly by the parties hereto, or if the parties cannot so
agree on a single arbitrator, selected in accordance with AAA’s procedures. Each
party hereto will be responsible for paying its attorney’s fees and costs
incurred under this Section 23, except as may otherwise be provided by the
arbitrator in order to comply with applicable substantive law or to the extent
otherwise provided in this Agreement. Further, the parties hereto will equally
share any costs levied by the AAA, including the cost of the arbitrator and use
of a hearing room, provided that Executive will not be obliged to pay for any
portion of such costs beyond the maximum amount permitted in order that this
arbitration provision be legally enforceable. The foregoing provisions of this
Section 23 shall not be deemed (a) to preclude either party hereto from pursuing
a court action for the purposes of obtaining a temporary restraining order or
preliminary injunctive relief to protect or enforce its rights hereunder or in
circumstances in which such relief is appropriate, (b) to prohibit any court of
competent jurisdiction from making preliminary findings of fact in connection
with granting or denying preliminary injunctive relief pending a final
determination of factual issues by the arbitrator, or (c) to preclude either
party from seeking permanent injunctive or other equitable relief after and in
accordance with the decision and findings of the arbitrator.

 

24.             Governing Law. This agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its conflict of laws principles.

 

25.             Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand; (b) on the first business
day following date sent if sent by a nationally recognized overnight courier
(receipt requested); (c) on the date sent (if such date is a business day at the
recipient’s address, otherwise on the next business day at the recipient’s
address) by facsimile or e-mail of a PDF document (with confirmation of receipt
by recipient); in each case a party’s refusal or willful avoidance of delivery
shall be deemed to constitute delivery. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
25):

 



If to the Company: Twinlab Consolidation Corporation   632 Broadway, Suite 201  
New York, New York 10012   Facsimile: (212) 505-5413   E-mail:
rneuwirth@twinlab.com   Attention: Chief Legal Officer             If to
Executive: Glenn Wolfson   697 S. Rosehall Lane   Round Lake, IL 60073   E-mail:
gwolfson@twinlab.com



 

 

[Remainder of page intentionally left blank. Signature page(s) immediately
follow.]

 



16

 

 


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
1st day of December, 2014, intending to be legally bound thereby.

 

 



TWINLAB CONSOLIDATION CORPORATION   EXECUTIVE                   /s/ Thomas A.
Tolworthy   /s/ Glenn Wolfson   By: Thomas A. Tolworthy   Glenn Wolfson   Its:
Chief Executive Officer and President      



 



17

  